J-S03045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW DYLAN CROTHERS                     :
                                               :   No. 266 EDA 2017
                       Appellant

          Appeal from the Judgment of Sentence December 5, 2016
     In the Court of Common Pleas of Monroe County Criminal Division at
                       No(s): CP-45-CR-0000106-2016


BEFORE:      BENDER, P.J.E., PANELLA, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED FEBRUARY 28, 2018

       This is an appeal from the judgment of sentence entered in the Court of

Common Pleas of Monroe County following Appellant Matthew Dylan Crothers’

conviction by a jury on the charge of voluntary manslaughter, 18 Pa.C.S.A. §

2503(b).    Appellant presents seven issues for our review.       After a careful

review, we affirm.

       The relevant facts and procedural history are as follows: The

Commonwealth charged eighteen-year-old Appellant with a single count of

criminal homicide, 18 Pa.C.S.A. § 2503(b), in connection with the stabbing

death of his nineteen-year-old brother.1 On May 2, 2016, Appellant filed a

____________________________________________


1The Commonwealth also charged Appellant with a single count of possessing
an instrument of crime, 18 Pa.C.S.A. § 907; however, the Commonwealth
subsequently withdrew the charge.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S03045-18


counseled pre-trial motion seeking to suppress the statements he made to

police. Specifically, Appellant contended that, despite his request to speak to

an attorney during the police’s questioning of him on June 9, 2014, the

troopers continued the custodial interrogation in violation of his constitutional

rights. By order and opinion filed on June 15, 2016, the trial court denied

Appellant’s motion to suppress.

      Represented by counsel, Appellant proceeded to a jury trial at which the

Commonwealth presented the testimony of numerous witnesses. Specifically,

Trisha Moore testified she lived next door to Appellant’s family, and on June

9, 2014, at approximately 6:00 a.m., Appellant’s fifteen-year-old sister,

August Crothers (“August”), appeared at her front door, screaming for

someone to call 911. N.T., 9/8/16, at 81. Ms. Moore opened her front door,

and August said, “My brothers were in a fight.” Id. Appellant was standing

behind August and holding his hand, which was bleeding. Id. 81-82. Ms.

Moore noticed that Appellant, who was shirtless, had scratches on his back

and two deep bite marks on his shoulder/arm. Id. at 91. Ms. Moore called

911 at 6:30 a.m. seeking an ambulance for Appellant, and she told August to

go to school to take her final examinations. Id. at 88.

      Thereafter, Ms. Moore sat with Appellant a few minutes and suddenly

realized that the other brother, David (“the victim”), was in the Crothers’

house injured. Id. at 84. Ms. Moore immediately ran over to the Crothers’

home, where the victim’s girlfriend greeted her. Id. Inside, she discovered


                                      -2-
J-S03045-18


the victim lying next to a staircase with his mother holding a tourniquet around

his leg. Id. at 85. The victim’s eyes were open, but he was not responsive;

his mother was frantic and covered in the victim’s blood. Id. Ms. Moore made

a second call to 911 at 6:40 a.m. and requested an ambulance for the victim.

Id. at 87. Ms. Moore made a third call to 911 at 6:45 a.m., and the police

arrived on the scene at 6:47 a.m.

      Pennsylvania State Police Trooper Christopher Tomlinson was the first

officer to arrive at the scene. N.T., 9/9/16, at 44. He testified that, upon his

arrival, Appellant was sitting in a chair in the driveway, and Mrs. Crothers

informed him that her other son, the victim, was in the house and had been

stabbed.    Id. at 45.   He asked her who stabbed him, and she pointed to

Appellant saying, “My other son, Matt.” Id. Trooper Tomlinson approached

Appellant, noticed that he was bleeding, and asked him if he was “okay.” Id.

Appellant stated that his brother was bleeding. Id. He also said, “He hurt my

sister. We got into a fight, and we rolled around on a knife. I didn’t mean to

hurt him.    He landed on the knife.”    Id.   Trooper Tomlinson handcuffed

Appellant, and when emergency technicians arrived, he followed them inside,

observing that the victim had wounds to his leg. Id. at 46-47. He found blood

in the hallway by the bottom of the staircase, as well as a blue-handled knife

and blood in a downstairs bedroom. Id. at 52.

      Trooper Tomlinson travelled to the school to speak to August. Id. at

58. The trooper noticed no injuries, blood, or bruises on August; however,


                                     -3-
J-S03045-18


she had clearly been crying. Id. As Trooper Tomlinson transported August

to the police barracks, she told the trooper “her brothers got in an argument

over the victim’s girlfriend, Christina Collins, being at the house. And there

was an issue with them believing she was bringing drugs into the house.” Id.

at 59. August indicated the victim and Appellant “had gotten into a physical

fight [and] [a]t one point. . .[the victim] had threatened to hit her.” Id.

However, she did not indicate that the victim had, in fact, hit her. Id.

      Loren Parker, an emergency medical technician, testified she responded

to the scene and found the victim in a “life-threatening-condition” due to

severe blood loss from lacerations and a puncture wound to his right leg. Id.

at 16-17. The victim remained unconscious throughout his treatment by Ms.

Parker, and he went into cardiac arrest several times. Id. at 26-27. The

emergency crew arrived at the Pocono Medical Center with the victim at 7:43

a.m. Id. at 30.

      David Scaff, M.D., testified that he is a trauma surgeon at Pocono

Medical Center, and he treated the victim in the emergency room. He testified

the victim suffered three stab wounds: a puncture wound to the mid-portion

of the inside of his right thigh, a large laceration just below the inside of his

right knee, and a large laceration just above the inside of his right knee. N.T.,

9/8/16, at 116-18. By the time the victim was brought into the emergency

room, he had been receiving CPR for thirty-five minutes.       Id. at 108. He

opined that the victim sustained a “massive injury” and lost “almost all of his


                                      -4-
J-S03045-18


blood volume.” Id. at 105. Thus, the victim had very little “blood in him to

circulate[,]” and he was non-responsive, resulting in Dr. Scaff giving the victim

large volumes of blood. Id. Dr. Scaff, as well as a vascular surgeon, operated

on the victim and repaired his femoral artery, which had been severed;

however, following the surgery, the victim remained critically ill, and

ultimately, on June 13, 2014, he died from his injuries. Id. at 130-47.

      Robert Allen, the Monroe County coroner, testified he issued a death

certificate for the victim with the cause of death listed as “[s]harp force

injuries to the right lower extremity[,]” and the manner of death as

“[h]omicide.” N.T., 9/9/16, at 74.

      David Wyke, DMD, who is a general dentist and forensic dentist, testified

he graduated from the Temple Dental School in 1998, worked with a forensic

dentist, and received specialized training in forensic dentistry in 1999. Id. at

85-86. He testified the police asked him to make dental impressions of the

victim, and he did so on June 16, 2014. Id. at 95. Dr. Wyke indicated the

procedure he used to make the dental impressions was “the normal dental

process” and a scientifically accepted procedure. Id. at 90. After he took the

impressions, he casted them and then compared them to photographs of bite

marks, which were on Appellant’s left arm. Id. at 94-105.      Dr. Wyke opined

the bite marks on Appellant’s left arm were consistent with the impressions

he made of the victim’s teeth. Id. at 105.




                                      -5-
J-S03045-18


      Trooper David Andreuzzi testified he took photographs of the people

present at the Crothers’ home on the day of the incident. Neither the victim’s

girlfriend, the victim’s mother, nor the victim’s sister had any visible signs of

injury, although the victim’s mother’s leg was covered in someone else’s

blood. Id. at 129-137. Appellant had an injury to his right hand, as well as

an injury to his arm, which Appellant indicated was a bite mark. Id. at 138-

39. He also had blood on his pants and shoes. Id. at 140. Trooper Andreuzzi

saw no visible sign of injury to Appellant’s head or back.       Id. at 142-44.

Trooper Andreuzzi also photographed the Crothers’ home, noting the absence

of any indication of a struggle. Id. at 156-57. The trooper testified items

were not “knocked over” and there was no indication of a “knockdown, drag-

out fight[.]” Id. at 158. There was a large pool of blood near the staircase

and blood in Appellant’s room, as well as a knife. Id. at 157-61. Based on

his observation, Trooper Andreuzzi opined the following:

            [T]he entire event occurred within a 3-foot by 6 foot section,
      which is the hallway itself. I was advised that this was a violent
      physical altercation. In that little, tiny 3-foot section there’s no
      evidence of that type of altercation where there was a physical
      knockdown, drag-out altercation. Because if that was the case,
      there would have been a lot more of a stir in that area, damage
      to the walls, items knocked down or toppled over. There wasn’t
      any of that.

Id. at 166. Trooper Andreuzzi noted that he found marijuana and a marijuana

pipe in the victim’s bedroom; however, he found no such items in Appellant’s

bedroom. Id. at 168-69.




                                      -6-
J-S03045-18


      Trooper Eric Porpiglia testified he interviewed Appellant at the police

station, and the interview was recorded. N.T., 9/9/16, at 189-90. The audio

of the interview was played in open court for the jury. Id.

      Wayne Kenneth Ross, MD, a forensic pathologist, testified he prepared

a report based on the evidence in this case. N.T., 9/12/16, at 12-14. Dr.

Ross confirmed the victim’s cause of death was “sharp force injuries to right

lower extremity.” Id. at 15.    He testified, to a reasonable degree of medical

certainty, that the victim was “stabbed and cut three times to his right lower

extremity[,]” he had “total blood loss at the scene[,]” and he went “into shock

and die[d].” Id. at 18-19. He testified the type of cuts at issue would have

“spurted out” blood and be “visible to persons who have witnessed the

event[.]” Id. at 22. Based on his examination of the wounds, Dr. Ross opined

they were “methodical and controlled. They’re not random. They’re not

accidental. They’re purposeful and they’re very specifically lined up with one

another and there’s three distinct motions that had occurred.” Id. at 31-32.

He indicated the victim’s wounds were “well controlled or thrust deeply or

thrust long and all line up together, which inferentially in looking at the science

here says there’s three distinct well-defined motions that occurred.” Id. at

32.

      Dr. Ross testified the victim’s injuries to his leg were consistent with

defensive wounds, as well as being attacked from behind. Id. at 42. He noted

the victim would have been “surprised” as there were no defensive wounds to


                                       -7-
J-S03045-18


his palms. Id. He opined the Appellant’s hand wound was an “offensive sort

of wound” resulting from his hand slipping on the knife during the attack. Id.

at 44. Dr. Ross noted there was no sign of injury on Appellant consistent with

him being punched, hit, or kicked. Id. at 45-46. He noted the absence of

such injury was “consistent with [his] conclusion that the attack came from

behind the victim[.]” Id. at 46. He also noted there was no obvious sign of

a struggle at the Crothers’ house and the attacked was confined to a small

area (the hallway). Id. at 47-49.

      Dr. Ross testified the bite marks on Appellant’s arm were consistent with

him attacking the victim from behind. Id. at 51. In this regard, he noted

“[Appellant] would have been behind [the victim], and the left forearm would

be up obviously near the face, near the jaw, near the mouth itself, and the

bite. . .[would be on] the arm.” Id.

      The defense called Isidore Mihalakis, MD, a forensic pathologist, who

agreed the victim died as a result of a stab wound of the leg at the hands of

another.   Id. at 81.   However, he disagreed that “the person deliberately

stabbed the area knowing what he was doing.” Id. at 82. He testified that in

“nearly 50 years of practice, this is the first one that I’ve seen where a stab

wound of the leg is the single cause for someone’s death.”      Id. at 86. He

opined the victim’s leg wounds occurred in close proximity in time. Id. at 89.

Dr. Mihalakis noted that, if Appellant intended to kill the victim, there would

have been more obvious places to stab him, including the chest or abdomen.


                                       -8-
J-S03045-18


Id. at 90. He testified that, if the stabbing had been to the outside of the

victim’s thigh, it would not necessarily have been fatal.     Id.   Upon cross-

examination, he agreed the victim was unarmed. Id. at 99.

      August Crothers testified that, at around 6:15 a.m., she heard her

brothers arguing so she went downstairs. Id. at 106. Appellant was standing

outside of the victim’s bedroom, and the victim was lying on his bed with his

girlfriend. Id. at 107. Appellant and the victim were arguing over whether

the girlfriend should leave the home. Id. August took Appellant’s side during

the argument, resulting in the victim charging at her, pushing her against a

window, and grabbing her neck. Id. at 109. August ran for the stairs, but

the victim followed, pushing her onto her back and not letting her stand up.

Id. at 110. The victim “was just screaming in [her] face and screaming and

screaming at [her] [ ] close to her face, and [she] started punching his chest

because [she] just couldn’t get him off [her].” Id.

      August testified that, at this point, Appellant grabbed the back of the

victim’s legs to pull him off August, and she ran upstairs. Id. at 110-11. Her

brothers continued to argue, and the victim taunted Appellant. Id. at 111.

August testified the victim attacked Appellant in the hallway, and their mother

tried to split them up. Id. at 112. The two brothers fell on the floor, with the

victim on top of Appellant. Id. The brothers wrestled while the mother tried

to separate them and then the victim screamed that he had been stabbed.

Id. at 113. August denied seeing the stabbing or a knife. Id. She confirmed


                                     -9-
J-S03045-18


that she ran to the neighbor’s house and, eventually, went to school. Id. She

testified that, immediately after the incident, Appellant was crying, “freaking

out[,]” and indicated “he didn’t know what he did.” Id. at 117.

      Gabrielle Crothers, who is Appellant’s and the victim’s mother, testified

she heard her sons yelling, and she ran to investigate. Id. at 140-41. She

indicated Appellant was yelling at the victim’s girlfriend to leave and the victim

became very angry. Id. at 141. The victim grabbed Appellant, picked the

family dog up by the throat, and became violent towards August. Id. at 142.

The victim pushed August towards a window and, as August tried to run up

the stairs, the victim followed, pinning her on her back. Id. at 143. Mrs.

Crothers testified the victim “was berserk.      He was a total lunatic.”     Id.

Appellant tried to help his sister and pulled the victim off her. Id.

      Mrs. Crothers testified the victim “became even more enraged[,]” and

Appellant tried to run into his room; however, the victim tackled him in the

hallway. Id. at 143-44. Appellant was “on the bottom” and the victim bit

him. Id. at 144. Mrs. Crothers testified she separated her sons and then left

the room. Id. When she came back in, Appellant was holding the knife down

to his side and told the victim he was going to call the police, which further

enraged the victim, who indicated he would “kill” Appellant. Id. at 145-47.

She testified the victim dove on top of Appellant and began punching him in

the head, at which point Appellant stabbed the victim. Id. at 145. The victim




                                     - 10 -
J-S03045-18


stood up, indicating he had been stabbed.         Id. at 146.     Mrs. Crothers

attempted to stop the bleeding, but she was unable to do so. Id.

      The Commonwealth presented a rebuttal witness, Trooper Jesse D.

Bachman, who testified she interviewed August after the incident.            She

indicated August relayed that her brothers were arguing, and the victim

pushed her against the wall and then pushed her down on the stairs. N.T.,

9/13/16, at 7. She denied that August indicated the victim had struck her.

Id. at 9. August told the trooper that her brothers began to wrestle with their

mother trying to separate them. Id. at 7. She indicated that, as they were

wrestling, Appellant stabbed the victim and Appellant “crawled out from under

[the victim.]” Id. at 8.

      At the conclusion of the trial, the jury convicted Appellant of the offense

indicated supra, and on December 5, 2016, the trial court sentenced Appellant

to seventy-two months to one hundred and eighty months in prison. Appellant

filed a timely post-sentence motion, which the trial court denied, and this

timely appeal followed. All Pa.R.A.P. 1925(b) requirements have been met.

      Appellant presents the following issues for our review, which we set forth

verbatim:

      1. Did the Court abuse its discretion and commit reversible error
         when the court did not allow the charge of involuntary
         manslaughter to go to the jury because involuntary
         manslaughter is a lesser included offense of murder, and
         because the evidence would support an involuntary
         manslaughter verdict whenever it would support a murder or
         voluntary manslaughter verdict?


                                     - 11 -
J-S03045-18


      2. Did the Court abuse its discretion by not suppressing
         Appellant’s interview with state police when he asks for an
         attorney and the interview was not stopped?
      3. Did the Court abuse its discretion by allowing Dr. David Wyke
         to testify as an expert in forensic odontology or dentistry?
      4. Did the Court abuse its discretion by allowing Dr. David Wyke
         to testify where his method was not shown to be generally
         accepted in the scientific community?
      5. Did the Court abuse its discretion by sentencing Appellant to
         not less than 72 months nor more than 180 months where
         mitigating factors outweighed the aggravating factors?
      6. Did the Court abuse its discretion by not setting aside the
         verdict of Voluntary Manslaughter because it was against the
         weight of the evidence?
      7. Did the Court abuse its discretion by not setting aside the
         verdict of Voluntary Manslaughter because it was against the
         sufficiency of the evidence?

Appellant’s Brief at 5-6.

      In his first issue, Appellant contends the trial court erred in failing to

give the involuntary manslaughter jury instruction. We find this issue to be

waived.

      Pennsylvania Rule of Criminal Procedure 647 provides that “[n]o

portions of the charge nor omissions from the charge may be assigned as error

unless specific objections are made thereto before the jury retires to

deliberate.”   Pa.R.Crim.P. 647(C).    Moreover, our Supreme Court has held

“the mere submission and subsequent denial of proposed points for charge

that are inconsistent with or omitted from the instructions actually given will

not suffice to preserve an issue, absent a specific objection or exception to




                                      - 12 -
J-S03045-18


the charge.” Commonwealth v. Pressley, 584 Pa. 624, 887 A.2d 220, 225

(2005).

      Here, with regard to Appellant’s proposed jury instruction on involuntary

manslaughter, the record reveals the following exchange:

      [DEFENSE COUNSEL]: But also then for the record, you were
      denying adding the involuntary?
      THE COURT: Yes. And we’re going to get to that.
      [DEFENSE COUNSEL]: Okay.
                                   ***
      THE COURT: So, I know that, [defense counsel], you have
      something?
      [DEFENSE COUNSEL]: Yes. Yesterday you also asked for the
      inclusion of involuntary manslaughter and you asked for case law,
      and I did send a couple of things that we were able to find.
      THE COURT: Yes.
      [DEFENSE COUNSEL]: And then when I did approach before doing
      closings today and I asked if it was going to be included, you said
      no. So I just wanted to make sure that it was on the record that
      it was requested and denied.
      THE COURT: And you accept that ruling?
      [PROSECUTOR]: Yes.
      [DEFENSE COUNSEL]: Yes.
      THE COURT: And so that was requested and it is denied. I don’t
      really—I don’t see it in the case as that. I know you were using
      the term accident. Maybe you were using it in a different way that
      there was not an intent to kill. But that the stabbing itself—I don’t
      see the fact of the stabbing itself being an accident in the case.

N.T., 9/13/16, at 102-04.

      Here, although Appellant included in his points for charge an instruction

on involuntary manslaughter, the trial court declined to give the instruction,

indicating that it didn’t “see it in the case[.]” Id. at 104. Defense counsel did

                                     - 13 -
J-S03045-18


not object to the trial court’s ruling; but rather, he indicated he accepted the

ruling.   Id.   Thereafter, defense counsel did not object to the trial court’s

instruction as given, and in fact, he indicated that he had nothing to add to

the charge. Id. at 147. Further, after the jury requested a supplemental

charge on the elements of homicide, and the trial court again did not instruct

on involuntary manslaughter, defense counsel indicated he was satisfied. Id.

at 167. Thus, Appellant’s claim is waived. See Pressley, supra.

       In his second issue, Appellant contends the suppression court erred in

failing to suppress Appellant’s interview with the Pennsylvania State Police.

Specifically, Appellant contends that, in the course of custodial interrogation,

Troopers Eric Porpiglia and Bruce Wesnak violated his constitutional rights

when they failed to halt the interrogation after Appellant indicated he wanted

to speak to an attorney. Consequently, Appellant argues his statements made

during the interrogation should have been suppressed.2

      Initially, we note that we review the denial of a motion to suppress as
follows:

       An appellate court’s standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
____________________________________________


2 We note that in ruling on Appellant’s suppression motion the trial court relied
upon two Commonwealth exhibits: an audio recording of Appellant’s June 9,
2014, interview, as well as a transcription of the interview. Although Appellant
attached a copy of the transcription to his brief as a reproduced record, neither
the audio recording nor the transcription were included in the certified record.
In any event, the trial court provided in its opinion extensive excerpts from
the exhibits, and the parties do not challenge the accuracy of the trial court’s
excerpts. Accordingly, we shall continue to review the merits of Appellant’s
suppression claim.

                                          - 14 -
J-S03045-18


      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before
      the suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record[.]
      Where the suppression court’s factual findings are supported by
      the record, the appellate court is bound by those findings and may
      reverse only if the court’s legal conclusions are erroneous. Where
      the appeal of the determination of the suppression court turns on
      allegations of legal error, the suppression court’s legal conclusions
      are not binding on an appellate court, whose duty it is to
      determine if the suppression court properly applied the law to the
      facts. Thus, the conclusions of law of the courts below are subject
      to plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa.Super. 2015)

(citations, alterations, and ellipsis omitted).

             [R]elevant to our inquiry is the body of law concerning a
      defendant’s invocation of his constitutional rights while in custody.
      In Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d
      694 (1966), the United States Supreme Court declared that an
      accused has a Fifth and Fourteenth Amendment right to have
      counsel present during custodial interrogation, so as to ensure
      that the defendant’s right against compulsory self-incrimination is
      protected. In Edwards v. Arizona, 451 U.S. 477, 101 S.Ct.
      1880, 68 L.Ed.2d 378 (1981), the High Court revisited its holding
      in Miranda and adopted a prophylactic rule that “when an
      accused has invoked his right to have counsel present during
      custodial interrogation, a valid waiver of that right cannot be
      established by showing only that he responded to further police-
      initiated custodial interrogation even if he has been advised of his
      rights.” Edwards, 451 U.S. at 484, 101 S.Ct. 1880. The High
      Court explained that an accused, “having expressed his desire to
      deal with the police only through counsel, is not subject to further
      interrogation by the authorities until counsel has been made
      available to him, unless the accused himself initiates further
      communication, exchanges, or conversations with the police.” Id.
      at 484–85, 101 S.Ct. 1880 (emphasis added). The purpose
      behind this rule is “to prevent police from badgering a defendant
      into waiving his previously asserted Miranda rights.” Michigan


                                      - 15 -
J-S03045-18


      v. Harvey, 494 U.S. 344, 350, 110 S.Ct. 1176, 108 L.Ed.2d 293
      (1990).
             The U.S. Supreme Court has held that in order “[t]o avoid
      difficulties of proof and to provide guidance to officers conducting
      interrogations,” the determination of whether the right to counsel
      was invoked by the accused is an “objective inquiry.” Davis v.
      United States, 512 U.S. 452, 458–59, 114 S.Ct. 2350, 129
      L.Ed.2d 362 (1994). Effective assertion of the Fifth Amendment
      right to counsel “requires, at a minimum, some statement that
      can reasonably be construed to be an expression of a desire for
      the assistance of an attorney in dealing with custodial
      interrogation by the police.” McNeil v. Wisconsin, 501 U.S. 171,
      178, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991) (emphasis omitted);
      see also Commonwealth v. Fears, 575 Pa. 281, 836 A.2d 52,
      61 (2003) (quoting McNeil). However, if the accused makes an
      ambiguous or equivocal reference that would lead an officer, in
      light of the circumstances, to believe “only that the suspect might
      be invoking the right to counsel,” police interrogation need not
      cease. Davis, 512 U.S. at 459, 114 S.Ct. 2350 (emphasis in
      original). The accused must “articulate his desire to have counsel
      present sufficiently clearly that a reasonable police officer in the
      circumstances would understand the statement to be a request
      for an attorney.” Id.

Martin, 627 Pa. at, 655-57, 101 A.3d at 725-26.

      In the present case, the suppression court initially concluded, and the

parties do not dispute, the following:

      There is no dispute that [Appellant] was in custody when he spoke
      with police on June 9, 2014. There is also no dispute that this
      interaction with the police was an interrogation for the purposes
      of Miranda. Furthermore, the police clearly advised [Appellant]
      of his Miranda warnings. Finally, [Appellant] does not [ ]
      challenge his initial waiver as unknowing or involuntary. See
      [Appellant’s] Brief [in support of suppression], p. 2 (“Although
      [Appellant] was read his Miranda Rights and signed a waiver, he
      can still invoke his rights at any time during the interrogation.”).
      The only issues that have been presented are whether [Appellant]
      subsequently invoked his right to an attorney and, if so, whether
      continued questioning by police violated his constitutional rights.



                                     - 16 -
J-S03045-18


Suppression Court Opinion, filed 6/15/16, at 2-3 (citations to exhibits

omitted).

      Ultimately, the suppression court concluded that Appellant did not

clearly, unambiguously, or unequivocally invoke his right to counsel during

the interrogation.    See id. at 4-10. We have carefully reviewed the

suppression court’s opinion and conclude the suppression court judge, the

Honorable President Judge Margherita Patti-Worthington, has thoroughly and

correctly analyzed Appellant’s suppression issue. See id. Thus, we rely upon

the well-reasoned suppression court’s opinion for purposes of this appeal.

      In his third issue, Appellant contends the trial court abused its discretion

in allowing Dr. David Wyke to testify as an expert in forensic odontology or

dentistry. We find this issue to be waived.

      Appellant’s entire appellate argument with regard to this issue is as

follows:

             Dr. David Wyke testified to his background in dentistry and
      forensic dentistry. While is [sic] experience and training in those
      areas sound extensive, that training was a one-week course in
      1999. (Notes of Testimony, September 9, 2016, p. 88). The
      doctor has also never previously testified in court. Additionally,
      he had only worked on three actual bite mark cases, and one (1)
      of those was after his evaluation of the case at bar. (Id. at 89)[.]
      So while there appears to be qualifications, these qualifications
      are not practical as he only has worked on one (1) bite mark case
      prior to the present case. Dr. Wyke never examined the body of
      Appellant to see the actual bite marks, instead he relied on
      photographs.
      Q. Okay. Did you ever examine the bite victim?
      A. No, I was not ever even accessed to those bites themselves.
      (Id. at 107)[.]


                                     - 17 -
J-S03045-18


             Dr. Wyke should not have been determined to be an expert
      with regards to his testimony on bite mark evidence in that is [sic]
      experience was only one (1) prior case involving bite mark
      identification prior to the case at bar.

Appellant’s Brief at 20.

      Appellant has waived this issue on appeal for failing to develop a

meaningful legal argument. See Commonwealth v. Johnson, 604 Pa. 176,

985 A.2d 915, 924 (2009) (reiterating that “where an appellate brief fails to

provide any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review, that claim

is waived”) (citations omitted)); Pa.R.A.P. 2119(a) (requiring that each point

treated in an argument must be “followed by such discussion and citation of

authorities as are deemed pertinent”). Moreover, our Supreme Court has long

held that it is not the appellate court’s obligation to formulate an appellant’s

arguments. See Commonwealth v. Williams, 557 Pa. 207, 223, 732 A.2d

1167, 1175 (1999) (noting that relief is unavailable based upon undeveloped

claims   for   which   insufficient   arguments   are   presented   on   appeal).

Accordingly, we decline to address Appellant’s undeveloped claim further.

      In his fourth issue, Appellant contends the trial court erred in permitting

Dr. Wyke to testify to a method that has not been shown to be generally

accepted in the scientific community. Specifically, Appellant contends “[t]he

analysis of bite [ ] marks has not been accepted by the relevant scientific

community[,]” and, therefore, the trial court erred in permitting Dr. Wyke to



                                       - 18 -
J-S03045-18


opine the bite marks to Appellant’s arm were made by the victim. See

Appellant’s Brief at 21. We find this issue to be waived.

      In its Rule 1925(a) opinion, the trial court relevantly indicated the

following:

             Appellant next argues it was error for the Court to allow Dr.
      Wyke to testify where his method was not shown to be generally
      accepted in the scientific community. We do not, however, believe
      Appellant properly preserved this issue for appeal. At trial,
      defense counsel made an ambiguous objection to Dr. Wyke. N.T.,
      9/9/16, [at] 91. After clarification by the Court, defense counsel
      explained his objection as follows: “While I had the report, I did
      not have a copy of the CV until today. And taking his testimony
      prior to this case-it was six or seven years before-it doesn’t seem
      what he is needed for here today is an expert as he is in
      identification. I think for bit marks he’s not an expert.” N.T.,
      9/9/16, [at] 92. The law remains that, in general, an [a]ppellant
      who fails to objet timely and specifically before or at trial cannot
      preserve the issue for appellate review by including the issue in a
      Pa.R.A.P. 1925(b) statement of matters complained of on appeal.
      Commonwealth v. Melendez-Rodriguez, 856 A.2d 1278,
      1287-89 (Pa.Super. 2004) (en banc); Glenbrook Leasing Co. V.
      Beausang, 839 A.2d 437, 444 (Pa.Super. 2003) (“‘A party cannot
      rectify the failure to preserve an issue by proffering it in response
      to a [Pa.R.A.P. 1925(b)] order.’ A [Pa.R.A.P. 1925(b)] statement
      of matters complained of on appeal is not a vehicle in which issues
      not previously asserted may be raised for the first time. It is,
      instead, the vehicle by which an appellant advises the trial court
      of the previously preserved issues that the appellant will advance
      on appeal so that the trial court may determine if it needs to write
      an opinion and to direct the trial court to the issues for which an
      opinion is needed.’”) ([quotation omitted])).

Trial Court Opinion, filed 3/24/17, at 8-9.

      We have reviewed the relevant notes of testimony and agree with the

trial court’s waiver analysis.   See Pa.R.A.P. 302(a) (providing that issues

which were not raised before the trial court are waived and may not be raised


                                     - 19 -
J-S03045-18


for the first time on appeal); Melendez-Rodriguez, supra (indicating an

appellant may not avoid waiver by raising claim for first time in Rule 1925(b)

statement).3

       In his fifth issue, Appellant presents a challenge to the discretionary

aspects of his sentence. In this regard, Appellant acknowledges that he

received a standard range sentence, but argues the trial court did not

adequately consider the mitigating factors, including his abusive childhood,

his childhood relocation to Florida against his will, and his major depressive

disorder. See Appellant’s Brief at 26-27.

       When an appellant challenges the discretionary aspects of his sentence,

we must consider his brief on this issue as a petition for permission to appeal.

Commonwealth v. Yanoff, 690 A.2d 260, 267 (Pa.Super. 1997). Prior to

reaching the merits of a discretionary sentencing issue,

       [this Court conducts] a four[-]part analysis to determine: (1)
       whether [A]ppellant has filed a timely notice of appeal, see
       Pa.R.A.P. 902 and 903; (2) whether the issue was properly
       preserved at sentencing or in a motion to reconsider and modify
       sentence, see Pa.R.Crim.P. [720]; (3) whether [A]ppellant’s brief
____________________________________________


3 In any event, assuming, arguendo, Appellant has not waived the claim, and
the trial court erred in permitting Dr. Wyke to opine the bite marks on
Appellant’s arm were made by the victim, we conclude any error was
harmless. Appellant’s mother testified without objection that the victim bit
Appellant. N.T., 9/12/16, at 144. Thus, Dr. Wyke’s testimony as to the source
of the bite marks on Appellant’s arm was merely cumulative.              See
Commonwealth v. Levanduski, 907 A.2d 3, 21 (Pa.Super. 2006) (en banc)
(holding error harmless where erroneously admitted evidence was merely
cumulative of other untainted evidence which was substantially similar to the
erroneously admitted evidence).


                                          - 20 -
J-S03045-18


       has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
       substantial question that the sentence appealed from is not
       appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.Super. 2010) (citation

omitted).

       Here, Appellant filed a timely notice of appeal and preserved his issue

in a motion for reconsideration under Pa.R.Crim.P. 720. Appellant failed to

include a separate statement in his brief pursuant to Pa.R.A.P. 2119(f);

however, as the Commonwealth failed to object to its omission, the defect is

not necessarily fatal.      See Commonwealth v. Maneval, 688 A.2d 1198,

1199 (Pa.Super. 1997).

       That said, as the Commonwealth suggests, a review of the argument

portion of Appellant’s brief reveals that he failed to raise a substantial question

concerning the appropriateness of his sentence.4 Appellant claims the trial

court did not adequately consider the mitigating factors. He does not claim

that his sentence was excessive; but rather, admitting that he was sentenced

in the standard range, he suggests “a mitigated range sentence would be

appropriate.” Appellant’s Brief at 27.

       This Court has held on numerous occasions that a claim of inadequate

consideration of mitigating factors does not raise a substantial question for



____________________________________________


4 We note the trial court found that Appellant’s challenge did not raise a
substantial question. Trial Court Opinion, filed 3/24/17, at 11-12.


                                          - 21 -
J-S03045-18


our review. Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa.Super. 2014)

(“[W]e have held that a claim that a court did not weigh the factors as an

appellant wishes does not raise a substantial question.”); Commonwealth v.

Disalvo, 70 A.3d 900, 903 (Pa.Super. 2013). Here, we find Appellant has not

presented a substantial question that the sentence appealed from is not

appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).5

       In his sixth issue, Appellant contends the jury’s verdict is against the

weight of the evidence. Specifically, he avers the jury “overlooked” evidence

revealing Appellant had no intention of killing the victim. Appellant’s Brief at

28. Upon the urging of the trial court, we find this issue to be waived.

       Pennsylvania Rule of Criminal Procedure 607 provides, in relevant part,

the following:

       (A) A claim that the verdict was against the weight of the evidence
       shall be raised with the trial judge in a motion for a new trial:
              (1) orally, on the record, at any time before sentencing;
              (2) by written motion at any time before sentencing; or
              (3) in a post-sentence motion.

Pa.R.Crim.P. 607.

       It is well settled that an appellant must present his challenge to the

weight of the evidence to the trial court for a review in the first instance. See


____________________________________________


5 In any event, it is clear the trial court had the benefit of a pre-sentence
investigation report. N.T., 12/5/16, at 2. Where the sentencing court had the
benefit of a presentence investigation report, the appellate court assumes the
sentencing court was aware of relevant information regarding the defendant’s
character and weighed those considerations along with mitigating statutory
factors. See Moury, supra.

                                          - 22 -
J-S03045-18


Pa.R.Crim.P. 607(A); Commonwealth v. Griffin, 65 A.3d 932, 939

(Pa.Super. 2013). “Thereafter, appellate review of a weight claim is a review

of the exercise of discretion, not of the underlying question of whether the

verdict is against the weight of the evidence.” Commonwealth v. Stiles,

143 A.3d 968, 980 (Pa.Super. 2016) (citation omitted).

       In the case sub judice, Appellant did not present a weight of the

evidence claim in his post-sentence motion, nor did he challenge the weight

of the    evidence     either   prior   to     or   during   his sentencing   hearing.6

Consequently, waiver applies to this claim.7

       In his final claim, Appellant contends the evidence is insufficient to

sustain his conviction for voluntary manslaughter.

       Our review of a challenge to the sufficiency of the evidence is guided by

the following:

       There is sufficient evidence to sustain a conviction when the
       evidence admitted at trial, and all reasonable inferences drawn
       therefrom, viewed in the light most favorable to the
       Commonwealth as verdict-winner, are sufficient to enable the
       fact-finder to conclude that the Commonwealth established all of
       the elements of the offense beyond a reasonable doubt. The
       Commonwealth may sustain its burden “by means of wholly
       circumstantial evidence.” Further, we note that the entire trial
____________________________________________


6  Appellant was advised of his post-sentence and appellate rights. N.T.,
12/5/16, at 41.

7 Appellant included his weight of the evidence claim in his Pa.R.A.P. 1925(b)
statement; however, absent the filing of an earlier motion, the issue is waived.
See Commonwealth v. Sherwood, 603 Pa. 92, 982 A.2d 483, 494 (2009).
We note the trial court declined to address the merits of the issue in its Rule
1925(a) opinion.

                                          - 23 -
J-S03045-18


      record is evaluated and all evidence received against the
      defendant is considered, being cognizant that the trier of fact is
      free to believe all, part, or none of the evidence.

Commonwealth v. Martin, 627 Pa. 623, 101 A.3d 706, 718 (2014) (citation

omitted).

      Here, Appellant was convicted of voluntary manslaughter under 18

Pa.C.S.A. § 2503(b), which provides the following:

       (b) Unreasonable belief killing justifiable.--A person who
      intentionally or knowingly kills an individual commits voluntary
      manslaughter if at the time of the killing he believes the
      circumstances to be such that, if they existed, would justify the
      killing under Chapter 5 of this title (relating to general principles
      of justification), but his belief is unreasonable.

18 Pa.C.S.A. § 2503(b) (bold in original).

      Appellant contends that he did not “intentionally or knowingly kill” the

victim. In this regard, he specifically argues the following:

      [T]here is [in]sufficient evidence to support the jury’s finding of
      guilt beyond a reasonable doubt that Appellant acted with the
      intent to kill. As previously argued, the evidence shows the victim
      was stabbed in the leg, not an area someone would stab someone
      with the intention to kill. There were no stab wounds to [the
      victim’s] chest or neck areas, areas that would should [sic]
      intention.

Appellant’s Brief at 31.

            The term “voluntary manslaughter” contemplates an
      intentional or voluntary act on the part of the defendant. [Our
      Supreme Court has] stated “that where there is a nonmalicious
      felonious killing with a specific intent either to kill or to seriously
      injure, it is voluntary manslaughter.”. . .[The Supreme Court has]
      indicated that a necessary element of both murder in the first
      degree and voluntary manslaughter is the specific intent to kill.



                                      - 24 -
J-S03045-18


Commonwealth v. Mason, 474 Pa. 308, 378 A.2d 807, 808 (1977) (citations

and quotations omitted).

      Here, the evidence reveals that Appellant and the victim argued and

then engaged in a physical fight, during which time Appellant stabbed the

unarmed victim three times in the leg. The Commonwealth’s forensic

pathologist, Dr. Ross, testified the three wounds were “methodical and

controlled. They’re not random. They’re not accidental. They’re purposeful

and they’re very specifically lined up with one another and there’s three

distinct motions that had occurred.” N.T., 9/12/16, at 31-32. He also noted

the wounds resulted from “deep” thrusts. Id.    Further, in reconstructing the

fight, Dr. Ross testified the victim’s injuries were consistent with defensive

wounds, as well as being violently attacked from behind. Id. at 42. Moreover,

Dr. Scaff, the treating emergency room doctor and surgeon, testified that two

of the lacerations, one above and one below the knee, were “large,” meaning

five to seven inches long. N.T., 9/8/16, at 116-117. The laceration above the

knee, on the inside of the leg, was deep enough to expose muscle tissue. Id.

at 117.   Mrs. Crothers’ testified that, immediately after the stabbing, the

victim had a “gash and the white artery was hanging out of his leg.” N.T.

9/12/16, at 145.

      Viewing the evidence in the light most favorable to the Commonwealth,

as verdict winner, we agree with the trial court that there was sufficient

evidence supporting the jury’s verdict that Appellant “intentionally or


                                    - 25 -
J-S03045-18


knowingly killed” the victim as is required for voluntary manslaughter. See

Mason, supra.

     For all of the foregoing reasons, we affirm.

     Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/18




                                   - 26 -
                                                                         Circulated 02/08/2018 10:44 AM




                        COURT OF COMMON PLEAS OF MONROE COUNTY
                              FORTY-THIRD JUDICIAL DISTRICT
                            COMMONWEAL TH OF PENNSYLVANIA



COMMONWEAL TH OF PENNSYLVANIA                                  N0.106 CR 2016

                     vs.

MATTHEW DYLAN CROTHERS,
                                                                MOTION TO SUPPRESS
                                    Defendant.


                                             OPINION

           This matter comes before the Court on Matthew Dylan Crothers's ("Defendant") Motion

to Suppress his statements to police in violation of his constitutional right to counsel. The

underlying facts and procedural history are summarized as follows:

           On June 9, 2014, Defendant was interviewed by Pennsylvania State Police Troopers Eric

Porpiglia and Bruce Wesnak in relation to a stabbing incident involving Defendant and his

brother, David Cody Crothers (hereinafter "Victim"). On November 20, 2015, Troopers

Porpiglia and Wesnak filed a criminal complaint against Defendant alleging Defendant had

committed the crime of Criminal Homicide. The affidavit of probable cause relies, in relevant

part, on statements Defendant made during the June 9, 2014, interview. The affidavit states that

Defendant and Victim were engaged in a fight when Defendant stabbed Victim in the leg three

times. As a result of these injuries, Victim was transported to the hospital where he died on June

13, 2014, due to a severed femoral artery.

           Defendant waived his preliminary hearing and on February 8, 2016, he was charged by

Criminal Information with Criminal Homicide' and Possession of an Instrument ofCrime.2 On


1
    18 Pa. C.S.A. § 250 I (a).
                                                                                              Crothers, 106 CR 2016



May 2, 2016, Defendant filed the present Motion to Suppress the statements he made during the

June 9, 2014, interview. We held a hearing on May 23, 2016, where the Commonwealth

presented the following evidence: (1) an audio recording of Defendant's June 9, 2014, interview

with Troopers Porpiglia and Wesnak, (2) a transcription of said interview, and (3) a waiver of

rights form signed by Defendant. 3 At the conclusion of the hearing, we ordered counsel to file

briefs, which we timely received. Having reviewed the record, evidence, and briefs, we are ready

to dispose of this matter.

           A criminal suspect must be apprised of his Miranda4 rights when he is (I) in police

custody and (2) under interrogation. Commonwealth v. Turner, 772 A.2d 970, 973 (Pa. Super.

2001 ). Police custody need not be formal arrest-if "the person is physically denied of his

freedom of action in any significant way or is placed in a situation in which he reasonably

believes that his freedom of action or movement is restricted," then that individual is in custody

for the purposes of his Fifth Amendment right to an attorney. Commonwealth v. Williams, 650

A.2d 420, 427 (Pa. 1994). Courts should look at the totality of the surrounding circumstances in

determining whether a custodial interrogation has occurred. See Commonwealth v, Mannion, 752

A.2d 196, 200 (Pa. Super. 1999). When a defendant alleges that evidence was obtained in

violation of his constitutional rights, the burden is on the Commonwealth to prove the defendant

knowingly and voluntarily waived his right. Commonwealth v. Kunkle, 79 A.3d 1173, 1180 (Pa.

Super. 2013 ).

           There is no dispute that Defendant was in custody when he spoke with police on June 9,

2014. See Def.'s Br., pp. 1-2; Com.'s Br., pp. 1-2; Com.'s Ex. 2, 00:00:21---00:00:25; Com.'s

Ex. 3, p. 2. There is also no dispute that this interaction with the police was an interrogation for

2
    § 907(a).
3
    These exhibits are cited throughout as "Com.'s Ex. I," "Com.'s Ex. 2," and "Com.'s Ex. 3," respectively.
4
    Miranda v. Arizona, 384 U.S. 436 ( 1966).

                                                           2
                                                                                 Crothers, 106 CR 2016



the purposes of Miranda. See Def. 's Br., pp. 1-2; Com. 's Br., pp. 1-2. Furthermore, the police

clearly advised Defendant of his Miranda warnings. See Com. 's Ex. 1; Com's Ex. 2, 00:00:25-

00:01 :08; Com.'s Ex. 3, p. 2. Finally, Defendant does not seem to challenge his initial waiver as

unknowing or involuntary. See Def.'s Br., p. 2 ("Although [Defendant] was read his Miranda

Rights and signed a waiver, he can still invoke his rights at any time during the interrogation.").

The only issues that have been presented are whether Defendant subsequently invoked his right

to an attorney and, if so, whether continued questioning by police violated his constitutional

rights.

          Courts have long held that "once a defendant has validly invoked [his] Miranda-based

right to have counsel present during questioning, interrogation must be suspended."

Commonwealth v. Bland, 115 A.3d 854, 855 (Pa. 2015) (citing Edwards v. Arizona, 451 U.S.

477, 484-58 (1981)). The constitutional rights protected by Miranda are indispensable to

ensuring that inherently compelling pressures do not "undermine the individual's will to resist

and ... compel him to speak where he would not otherwise do so freely." Miranda, 384 U.S. at

467. The United States Supreme Court has refined these rules by holding "that, after a knowing

and voluntary waiver of Miranda rights, law enforcement officers may continue questioning

until and unless the suspect clearly requests an attorney." Davis v. United States, 512 U.S. 452,

462 (1994). An inquiry into whether such a request has been made is an objective one.

Commonwealth v. Martin, IO l A.3d 706, 725 (Pa.2014) ( citing Davis, 512 U.S. at 458-59).

          If an individual's request for an attorney is ambiguous or equivocal, questioning need not

cease. Davis, 512 U.S. at 459. Additionally, the Supreme Court's rulings do not require law

enforcement officers to ask clarifying questions about whether an individual has asked for an

attorney. Id. at 461. Thus, to invoke the right to counsel after previously waiving the same, an



                                                   3
                                                                                          Crothers, I 06 CR 2016



accused "must articulate his desire to have counsel present sufficiently clearly that a reasonable

officer in the circumstances would understand the statement to be a request for an attorney." Id.

at 459. Requiring officers to immediately cease questioning when they do not reasonably know

whether the suspect desires to have counsel present, "would transform the Miranda safeguards

into wholly irrational obstacles to legitimate police investigative activity," because in many

instances, an ambiguous reference would be made by suspects who do not actually desire

counsel's presence. Id. at 460 (quotation omitted). "[I]f a suspect makes a reference to an

attorney that is ambiguous or equivocal in that a reasonable officer in light of the circumstances

would have understood only that the suspect might be invoking the right to counsel, our

precedents do not require the cessation of questioning." Id. at 459 ( citation omitted).

        In the present case, the following portions of Defendant's conversation with Troopers

Porpiglia and Wesnak are relevant.'

                 Matthew Crothers - I just - I just wanna know what you're getting at.

                 Tpr. Wesnak - The only person that knows the truth is you.

                 Tpr. Porpiglia- Yea that's what we are getting at. We don't really know.

                 Matthew Crothers - I'm just scared to say anything 'cause I don't want to,
                 like, incriminate myself to something that is wrong, to something that is
                 not true.

                 Tpr. Wesnak - Well if you don't tell us the truth we are not going to
                 know.

                 Matthew Crothers - Well if I don't talk to somebody who's on my side
                 like a lawyer or something then I don't know what I'm supposed to say,
                 you know what I mean? I don't know what's going on.

                 Tpr. Wesnak- The only thing you're supposed to say -


� These portions of the taped conversation occur after Troopers Porpiglia and Wesnak read Defendant his Miranda
rights and after Defendant executed a waiver of same. Com's Ex. 2, 00:00:25-00:01 :21; Com's Ex. 3, pp. 2-3;
Com. 's Ex. I.

                                                       4
                                                                  Crothers, I 06 CR 2016


 Matthew Crothers - I don't know what's going on with my brother, I don't
 know if he is dead or alive.

Tpr. Wesnak-The only thing you're supposed to say is the truth, that's
the only thing.

Tpr. Porpiglia - We are not going to force you to say anything. We are not
going to-




Tpr. Wesnak - The only person that can help you right now is you. I
mean, if you want to straighten out your life -

Matthew Crothers - Yea but the only person to screw me is me too. I
could screw me and I could help me. And I could screw me by trying to
help me. Do you understand?

Tpr. Wesnak - No.

Matthew Crothers - Well, I know either way I'm going to jail and I'm
going to sit there for a long-ass time probably. And it sucks 'cause I didn't
do anything.

Tpr. Wesnak -And you don't want to tell your side of the story, what
happened?

Matthew Crothers - I don't know. I don't know ifl can or not. I don't
know what to do. I'm scared. I'm scared.

Tpr. Wesnak- I understand you're scared. It's a very serious situation.

Matthew Crothers - I'm going to be completely honest with you. I didn't
do anything wrong. I - It was an accident.

Tpr. Wesnak - If you did nothing wrong, then you need to explain that to
us.

Matthew Crothers- Yea but I don't- I don't know. You just see this
crap on TV and stuff and it's like - I feel like I should talk to a lawyer
before I say anything to you people.

Tpr. Wesnak- Is this TV? This isn't TV.

Matthew Crothers - Yea but TV's real life too.



                                  5
                                                                 Crothers, I 06 CR 2016


Tpr. Wesnak - No it's not.

Matthew Crothers - Yea it is. People sitting in these chairs on TV. It's the
same thing.

Tpr. Wesnak- No it's not. TV is a fantasy land.

Matthew Crothers - I know, but -

Tpr. Wesnak- This is the real thing. This is your real life. This is our real
lives. This is your family's real life. Ok, it's not a game.

Matthew Crothers - I know but I just feel like -

Tpr. Wesnak - And you sit there and say I didn't do nothing wrong, I'm
an innocent person. Then you gotta tell us that. Explain why you think
you' re an innocent person. Because if you don't then I got to go with what
everybody else says. The part of trying to straighten up your life and
trying to get it together is, explain yourself and what's going on.

Matthew Crothers - Well the only this is I don't know-I don't want to
start saying anything because I haven't got it figured out in my head yet. I
don't know what happened because it was so quick and so crazy and I was
- and everyone's screaming. Everyone's yelling and - and -

Tpr. Wesnak- Why don't-

Tpr. Porpiglia - Why don't -

Matthew Crothers - Because I don't wanna - You know what? Listen,
listen, listen. Please don't- please don't interrupt me. Like, I tell my
Mom this all the time and it just ticks me off and it messes up my brain, it
messes up my organization. But I don't want to start telling what
happened because every single little word that I'm saying right now is on
that tape. And every single little word that I'm saying can be used against
me and can be used to screw me over. And I'm - You know what I
mean? Like, if I mess up- Like, 'cause I can't - I haven't figured it out
yet. I'm stressed out and I'm so freaked out right now-

Tpr. Wesnak - Uh huh.

Matthew Crothers - - by what happened. I haven't figured out what
happened, it was so quick and so fast and I'm rolling around on the floor
and I have no idea what's going on and then everyone is screaming and
flipping out and my brother is beating the crap out of me and I don't know
what's going on and I don't know- I haven't got it figured out in my


                                  6
                                                                                           Crothers, I 06 CR 2016


                 own head so ifl don't have it figured out in my own head, how am I going
                 to explain it to you guys? Do you understand?

                 Tpr. Wesnak- Uh huh.

                 Matthew Crothers -And that's why I'm scared and that's why I don't
                 want to say anything cause I -

                 Tpr. Wesnak - Well do you sleep in the same room with your brother?

                 Matthew Crothers - No.

Com's Ex. 2, 00:10:33-00:15:55; Com's Ex. 3, pp. 9-13.6 From this point on, Defendant

continues to answer questions posed by Troopers Porpiglia and Wesnak about the events leading

up to and surrounding Victim's lethal injuries. Com's Ex. 2, 00:15:56-01 :03:35; Com's Ex. 3,

pp. 13-41.

        Defendant argues that despite being read, and subsequently signing a waiver of his right

to an attorney.i his statements to police should nonetheless be suppressed because during the

interrogation, after he signed the waiver, he unequivocally requested an attorney. Def. 's Br., pp.

2-3. Defendant avers that this request should have halted all questioning by police until he was

provided with counsel as he had effectively invoked his constitutional right. Id. Defendant claims

that he requested an attorney twice during his interrogation. Def.'s Br., pp. 1-2 (citing Com's Ex.

3, p. 12 as reading "I should talk to a lawyer before I say anything to you."). Defendant further

avers that he was interrupted multiple times by the Troopers, showing the Troopers ignored his




6
  These excerpts are corrected versions of the written transcript of Defendant's interview based on the audio
recording.
7
  In his "Question Presented," Defendant asks whether his "Sixth Amendment right to counsel (was] violated" but
argues in his brief that his Fifth Amendment right to counsel was violated. Def.'s Br., p. 2. As Defendant had not
been charged with any crime at the time of the interview, his Sixth Amendment right to counsel had not yet
attached. U.S. CONST. amend. VI; PA. CONST. art. I,§ 9; see also Commonwealth v. Keaton, 45 A.3d 1050, I 065-66
(Pa.2012) (stating the Sixth Amendment right to counsel is "offense-specific ... and it only attaches at the
commencement of prosecution, i.e., when the criminal proceedings are initiated by charge, preliminary hearing,
indictment, information, or arraignment."). Thus, we only address Defendant's Fifth Amendment right to counsel
herein.

                                                        7
                                                                                     Crothers, I 06 CR 2016


 clear request for an attorney and instead redirected the interrogation. Def.' s Br., p. 3 ( citing

 Com's Ex. 3, p. 13).

        The Commonwealth responds that under these circumstances, Defendant's two

statements regarding counsel were "equivocal at best." Com.'s Br., p. 8. The Commonwealth

avers that under the rules created by Davis, Defendant's statements were not clear requests for an

attorney and that the statements could, at most, lead a reasonable investigator to believe

Defendant might have been requesting counsel. Com. 's Br. pp. 6-9 (citing Davis, 512 U.S. 452;

Martin, 10 I A.3d 706). Furthermore, the Commonwealth points to the relaxed nature of the

interrogation with Troopers Porpiglia and Wesnak as showing Defendant was free to specifically

request an attorney at any time but failed to do so. Com. 's Br., p. 9-10.

        After review of the audio recording and accompanying transcript, we find that Defendant

did not clearly request an attorney and, thus, did not effectively invoke his constitutional right to

counsel. Defendant mentions "a lawyer" twice during the interview with Troopers Porpiglia and

Wesnak: "Well ifl don't talk to somebody who's on my side like a lawyer or something then I

don't know what I'm supposed to say, you know what I mean?" and "I feel like I should talk to a

lawyer before I say anything to you people." Com. 's Ex. 2, 00: 10:51-00: 10:55, 00: 13 :45-

00: 13 :49; Com.' s Ex. 3, pp. 10, 12. When read in context, neither of these statements are

unequivocal requests for counsel.

       The first time Defendant mentions "a lawyer" was not a clear request for an attorney. The

context of the situation objectively shows that Defendant's primary concern is being able to

accurately formulate his thoughts and statements. See Com.'s Ex. 2, 00:14:43-00:14:58; Com.'s

Ex. 3, p. 12. According to the totality of the exchange between Defendant and the Troopers,

Defendant does not base his ability to formulate those thoughts on speaking with an attorney.



                                                   8
                                                                                  Crothers, I 06 CR 2016


Defendant's statement that "[I]f I don't talk to somebody who's on my side like a lawyer or

something then I don't know what I'm supposed to say," is, at most, an objective indication that

he might want to speak with an attorney. See Davis, 512 U.S. at 459. We also note that

Defendant had previously demonstrated his understanding of his Miranda rights, generally, by

stating: "I'm just scared to say anything 'cause I don't want to, like, incriminate myself to

something that is wrong, to something that is not true." Com.' s Ex. 2, 00: I 0:40-00: I 0:48;

Com. 's Ex. 3, p. 9. Furthermore, Trooper Porpiglia immediately thereafter reminds Defendant

that "We are not going to force you to say anything." Com. 's Ex. 2, 00: 11 :06--00: 11 :08; Com.'s

Ex. 3, p. I 0. The tone of the conversation is heavy, as the subject is serious, but not over-bearing.

Indeed, Trooper Wesnak reinforces the seriousness of the situation, Com.'s Ex. 2, 00:13:32-

00: 13 :34; Com.' s Ex. 3, p. 11, but neither Trooper speaks in an over-bearing manner. See

generally, Com. 's Ex. 2. Under these circumstances, Defendant had not clearly made a request

for counsel and Troopers Porpiglia and Wesnak were not required to cease questioning. Thus, the

Troopers did not violate Defendant's rights by continuing the interrogation. Davis, 512 U.S. at

459.

       Likewise, the second time Defendant mentions "a lawyer" was not a clear request for an

attorney. While reading Defendant's statement as he quotes it in his brief-"I should talk to a

lawyer before I say anything to you"-might, as quoted, lead to the conclusion that this

statement is an objective request for an attorney, Defendant's actual statement, in its entirety and

read in context, yields the opposite result. Defendant's full statement is "You just see this crap on

TV and stuff and it's like - I feel like I should talk to a lawyer before I say anything to you

people." Com.'s Ex. 2, 00:13:43-00:13:49; Com.'s Ex. 3, p. 12. Defendant's comment was said

in the context of referencing police interviews on television. Trooper Wesnak is quick to remind



                                                  9
                                                                                Crothers, 106 CR 2016



Defendant that what he sees on television and what is happening between them at the station are

not identical situations, Com.'s Ex. 2, 00:13:49-00:14:06; Com.'s Ex. 3, p. 12, and he was not

required to ask Defendant for further clarification. See Davis, 512 U.S. at 461.

       Furthermore, Defendant explains that his reluctance to speak is based on his ability to

formulate his thoughts surrounding the chaotic events and not the absence of counsel. Com. 's

Ex. 2, 00:14:43-00:15:48; Com.'s Ex. 3, pp. 12-13. To the extent Defendant argues the

interruptions by Troopers Porpiglia and Wesnak amount to compulsion, Def. 's Br., p. 4, we

disagree. Later in the conversation, Defendant shows he is capable of dealing with said

interruptions and explains to the Troopers that he does not appreciate, nor will he tolerate, being

cut off in conversation. Com.'s Ex. 2, 00:14:59-00:15:07; Com.'s Ex. 3, pp. 12-13. Defendant

calmly and articulately relates these preferences to the Troopers and after Defendant's

explanation, the Troopers refrain from speaking over or interrupting Defendant while he recounts

the altercation with Victim. Com.'s Ex. 2, 00:15:56-01:03:35; Com.'s Ex. 3, pp. 13-41. Thus,

Defendant's argument that the constant interruptions overbore his will is belied by the record

before us.

       Under these circumstances, Defendant, again, had not clearly made a request for counsel

and Troopers Porpiglia and Wesnak were not required to cease questioning. Thus, the Troopers

did not violate Defendant's rights by continuing the interrogation. Davis, 512 U.S. at 459.

       Having found that Defendant did not make any clear or unequivocal requests for counsel,

Defendant's statement was not obtained in violation of his constitutional rights and will not be

suppressed. Accordingly, we enter the following Order:




                                                 10
                     COURT OF COMMON PLEAS OF MONROE COUNTY
                           FORTY-THIRD JUDICIAL DISTRICT
                         COMMONWEALTH OF PENNSYLVANIA



COMMONWEAL TH OF PENNSYLVANIA                                 NO. 106 CR 2016

               vs.

MATTHEW DYLAN CROTHERS,
                                                              MOTION TO SUPPRESS
                                  Defendant


                                            ORDER

       AND NOW, this 14th day of July, 2016, upon review of Defendant's Motion to

Suppress, and in consideration of the record, the evidence presented at the hearing on said

motions, and the parties' subsequent briefings, Defendant's Motion to Suppress is DENIED.

       A pretrial conference has been scheduled for August 5, 2016, at 1:30 p.m., in Courtroom

l, Monroe County Courthouse, Stroudsburg, Pennsylvania. Furthermore, this case shall remain

on the September 2016 Trial Term.




                                                                              0
                                                                              c::,
                                                                              c;                 0
                                                                                      ::D
cc:    Matthew J. Bernal, ADA                                                 :.:::   3
                                                                                                 0
                                                                                                 c:
                                                                              -l
       Frederick Cutaio, APO                                                  -<      ........   :;.)
                                                                                                 -;
                                                                                      ........
                                                                                                 e--
                                                                                                 (f)
       Court Administration                                                   ""\J
                                                                              >       ........
       Clerk of Courts                                                                 co
       MPW2016-0028